Citation Nr: 1631795	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  15-12 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus, as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran has verified active service from September 1961 to January 1966 with unverified additional active service through September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for bilateral hearing loss and tinnitus.

The Veteran was scheduled for a Board hearing on August 13, 2015; however, he requested that such be rescheduled.  The Veteran did not appear to his rescheduled Board hearing on October 15, 2015.  No party has asserted that the Veteran did not receive sufficient notice of his Board hearing or that he had good cause for his failure to appear.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for tinnitus, as secondary to service-connected bilateral hearing loss, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has experienced recurrent symptoms of bilateral hearing loss since his separation from service to the present.



CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Organic neurological disorders, including sensorineural hearing loss, are listed as such chronic conditions under 38 C.F.R. § 3.309(a).  Such may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered a disability when, in pertinent part, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he has bilateral hearing loss related to his in-service noise exposure.  In an August 2012 statement, he described his service as a mechanic on the flight line, working with jet aircraft, without hearing protection many times, and reported that, referring to his bilateral hearing loss, "looking back, over the years between service and now, I can tell you it was always an issue."

On VA examination in May 2012, the Veteran was not asked questions as to the onset of his bilateral hearing loss.  His puretone thresholds, in decibels, for the right ear were 20, 30, 20, 60, 70, and for the left ear were 20, 20, 55, 60, 75, each measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  There is evidence of an auditory threshold of 40 decibels or greater at least one of the specified frequencies, bilaterally; and the Veteran's bilateral hearing loss thus meets the VA requirements for consideration as a disability.  38 C.F.R. § 3.385. 

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of bilateral hearing loss, and the Veteran does not argue otherwise. Whisper voice testing revealed 15/15 results in the bilateral ears at the time of the Veteran's September 1961 Report of Medical Examination upon entry into service.  A Report of Medical History dated at that time is silent for any bilateral hearing loss complaints.  Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards should be converted to ISO-ANSI standards; and the results in the parentheses below indicate such conversion.  The Veteran's puretone thresholds, in decibels, for the right ear were 0 (15), 5 (15), 0 (10), 0 (5), 0 (10), and for the left ear, were 0 (15), 0 (10), 0 (10), 0 (5), 0 (10), each measured at 500, 1000, 2000, 4000, and 6000 Hertz, respectively, at the time of his January 1966 Report of Medical Examination upon separation from service.  

The Veteran's Form DD-214 shows that his military occupational specialty (MOS) was jet aircraft servicer.  He has described being exposed to noise during service as a mechanic for jet aircraft on the flight line, without consistent use of hearing protection, as discussed above.  The Veteran is competent to report that he experienced such noise exposure during service, and it is significant that his MOS supports the conclusion that he was indeed exposed to jet engine noise.  There is no evidence that the Veteran is not credible in this regard.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Accordingly, the Veteran's in-service exposure to acoustic trauma is conceded.

On VA examination in May 2012, the examiner provided a negative etiological opinion as to the Veteran's bilateral hearing loss on the basis that his service treatment records were silent for any bilateral hearing loss, or complaints thereof.  The VA examiner did not ask the Veteran to describe the onset of his hearing loss symptoms, or consider his August 2012 statement that his bilateral hearing loss "was always an issue."  The Veteran is competent to report that his bilateral hearing loss "was always an issue" and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.  The negative VA etiological opinion is thus of little probative value.  

In sum, of record is evidence of current bilateral hearing loss that meets the VA requirements for consideration as a disability, conceded in-service acoustic trauma, and probative evidence of bilateral hearing loss that existed from the time of separation from service to the present.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309, 3.385; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for bilateral hearing loss is warranted. 

ORDER

Service connection for bilateral hearing loss is granted.

REMAND

In a February 2012 statement, the Veteran reported that his treatment has been at the VA Medical Center (VAMC) in Manchester, New Hampshire.  It appears that the AOJ associated VA treatment records with the claims file.  However, such are for a different Veteran, as the circumstances of the Veteran's service, as well as the service number noted by a treatment provider, are different than that of the Veteran in the current appeal.  On remand, the AOJ should obtain and associate with the Veteran's claims file his complete VA treatment records.

As discussed above, the Veteran offered probative evidence that he experienced bilateral hearing loss from the time of separation from service to the present.  While he described his tinnitus as long-standing on VA examination in May 2012, he has not asserted that he experienced tinnitus during service or continuously since that time.

As the Board has granted service connection for bilateral hearing loss herein, the Board seeks a VA etiological opinion as to the whether the Veteran's tinnitus is secondary to his bilateral hearing loss.  On remand, the AOJ should send the Veteran sufficient notice as to his claim of entitlement to service connection for tinnitus, as secondary to service-connected bilateral hearing loss and obtain an adequate etiological opinion, considering the theory of secondary service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran sufficient notice pertaining to his claim of entitlement to service connection for tinnitus as secondary to his service-connected bilateral hearing loss.  See 38 C.F.R. § 3.310.

2. Obtain and associate with the Veteran's claims file his complete VA treatment records from the VAMC in Manchester, New Hampshire.  

3. Thereafter, forward the claims file to the VA examiner who conducted the May 2012 VA examination, or a suitable substitute.  If any examiner determines that another physical examination of the Veteran is required in order to respond to the Board's inquires, so schedule the Veteran.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus is proximately due to, or the result of, his service-connected bilateral hearing loss. 

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's tinnitus has been aggravated (made permanently worse) by his service-connected bilateral hearing loss.

4. After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


